There is matter contained in the motion for rehearing filed for the plaintiff in error directed to our action in refusing a writ of error which we do not think has any proper place in a document addressed to this court. It is said in effect that the question involved has only been carelessly considered by this court and the several Courts of Civil Appeals which have passed upon it. The contrary is true with respect to this court's action, and we believe it to be equally true in respect to the action of the Courts of Civil Appeals. It is furthermore plainly intimated that this court's denial of the writ of error was due to an obstinate refusal to be governed by what the counsel for plaintiff in error advanced as controlling authorities on the question. The spirit of the motion as revealed by its language is captious and sarcastic. Only a broad charity would prevent its being characterized as intentionally disrespectful. The question involved in the case received at our hands a painstaking investigation. We regarded it as correctly determined by the Court of Civil Appeals, whatever conflict may be found in the reasoning of the different Courts of Civil Appeals upon it. We are willing to accord the utmost liberty to counsel in the presentation of cases here. But the court owes it to itself not to consider a motion couched in such terms as this one is and it will not consider the motion. Such a document can serve no office in this court and has no place here. It is ordered that it be stricken from the files.